Title: To James Madison from Carlos Martínez de Yrujo, 2 August 1805 (Abstract)
From: Yrujo, Carlos Fernando Martínez de
To: Madison, James


          § From Carlos Martínez de Yrujo. 2 August 1805, Philadelphia. The governor of Pensacola, commander of West Florida, has informed him of the declaration made by Manuel Durante, captain of the Spanish schooner Our Lady of Mount Carmel, who has just arrived at Pensacola from New Orleans. It appears that toward the end of February, coming in distress from Dolphin Island to Petitbois, and finding themselves in need of provisions, they headed for Francis Kreps’s home. At their arrival Kreps told Durante that the American cutter, which had been off that coast for some days previously, had sent its whole crew ashore at the home of Mr. Nicolle, armed with rifles, swords, and pistols; that they entered the house and took off the coffee and sugar deposited there, which was the cargo of a vessel the name of which Yrujo has not heard. They forcibly took a boat from a neighbor to carry the coffee and sugar on board the cutter. They subsequently went to the farm of Jean Baptiste Bordereau, which is in the Pascagoula district, territory of Mobile, where they landed in the same way, firing as soon as they landed, and stealing the considerable quantity of fowl they lit upon, as well as whatever foodstuffs they found.
          It likewise appears that the captain and crew of the cutter had landed at various points on the coast of the territory under the governor’s command and tried to persuade the inhabitants that they were now not Spanish but Americans. They also held other talks of this nature with the inhabitants, the object of which cannot be ambiguous.
          To the catalogue of these insults committed on the coasts of West Florida by this United States vessel, he adds the following report, which the governor of Pensacola sent him separately.
          It seems that on returning from New Orleans to Pensacola, the Spanish schooner Magdalena and sloop Josefina, commanded by the owners, Josef Galez and Benito García, met the American cutter in St. Louis Bay, territory of Mobile. The cutter fired one loaded and two blank volleys at them and as a result they headed alongside it. After they got there, the cutter fired three rounds of shot at them, one of which passed very close to García. The American cutter made them put astern and detained them for twenty-four hours, causing them to lose the favorable wind they had. The cutter did the same to seven more small craft, all Spanish. They put a passenger, who was traveling in one of them, on the sandbar and kept him there all night for no more reason than that, on another occasion, he had arrested three Americans who had stolen his boat.
          This insulting and even hostile conduct on the part of a vessel in the service of the United States and in the waters and on the coasts of His Catholic Majesty cannot fail to fill with indignation the government of the United States, whose instructions for this vessel would have been peaceable and just. For this reason he refrains from making any comment, persuaded that the government of the United States will determine immediately on taking the necessary steps for investigating the truth and that, when the bad conduct of the commander of the American cutter is known, he will be duly punished.
        